OPINION OF THE COURT

Per Curiam.

In view of the statement of interest submitted by the Attorney General of the United States on behalf of the Department of State pursuant to section 517 of title 28 of the US Code, we are persuaded that the courts of our State must refrain from the exercise of jurisdiction to resolve a dispute which has at its core the international "two-Chinas” problem.
Accordingly, the order of the Appellate Division should be affirmed, without costs.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in Per Curiam opinion.
Order affirmed.